Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 9, 10, 12-14, 21, and 30 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zou US 20140044024.

	Regarding claim 1, 12, 30, Zou teaches A method for wireless communications at a first user equipment (UE) (fig. 1, first user equipment corresponds to 120a), comprising:
receiving, from a first access point (fig. 1 element 110) on a first channel (fig 1 channel 140b), a sidelink configuration for sidelink communications with a second UE (fig. 1 element 120b) on a second channel (regarding second channel see 150a, 150b, [0097]), wherein the sidelink configuration is received based at least in part on both the first UE and the second UE being in communication with an access point;
communicating with the second UE on the second channel in accordance with one or more power parameters from the sidelink configuration, the one or more power parameters being for the sidelink communications and being based at least in part on signaling on the first channel ([0097]).

Regarding claim 2, receiving one or more signals from the first access point, wherein the sidelink configuration is received based at least in part on receiving the one or more signals, and wherein the signaling on the first channel comprises the one or more signals ([0021, 0056, 0063]).

Regarding claim 3, 14, the one or more signals comprise an anchor signal, a synchronization signal block, a reference signal ([0099, 0100]), or any combination thereof.

Regarding claim 9, 21, the first channel is different from the second channel (downlinks, [0061], device-to-device channel, [0063]). Note, both channels are on LTE.
Regarding claim 10, the first channel and the second channel are in a same radio frequency spectrum band ( In one example embodiment, the structure and format of Long Term Evolution (LTE) downlink channels are used for the direct communications link, [0057].

Regarding claim 13, transmitting one or more signals to the first UE, wherein the one or more power parameters are determined based at least in part on transmitting the one or more signals, and wherein the signaling on the first channel comprises the one or more signals (fig. 2, S220, configuration messages start device-to-device communication, indicate at least one PRB, initial transmission power, maximum transmission power, [0097]).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Lee US 20200396747.

	Regarding claim 23, Zou teaches determining one or more power parameters for sidelink communications ([0097]);
	communicating with a second UE via the sidelink communications based on the one or more power parameters ([0097]).
	Zou is silent on determining that the first UE is located indoors and communicating with a second UE based on determining that the first UE is located indoors.
	Lee teaches a terminal determining the transmit power in consideration of measuring/determining the environment ([0109], A power control scheme may be classified into an open-loop power control scheme and a closed-loop power control scheme. In the open-loop power control scheme, the transmitting terminal may determine the transmit power in consideration of configuration, a measured environment, etc.). The Examiner corresponds the applicant’s determining that the first UE is located indoors with the reference’s measuring the environment. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Zou by determining that the first UE is located indoors and communicating with a second UE based on determining that the first UE is located indoors, as suggested by Lee. This modification would benefit the system by enabling the terminal to select the optimal transmit power based on the environment.

Allowable Subject Matter
Claims 4-8, 11, 15-20, 22, 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476